  Case 15-15414         Doc 27     Filed 03/11/19 Entered 03/11/19 11:29:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-15414
         ANDRE A ALLEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 06/30/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,075.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-15414        Doc 27       Filed 03/11/19 Entered 03/11/19 11:29:58                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,935.00
       Less amount refunded to debtor                            $535.00

NET RECEIPTS:                                                                                     $8,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $373.44
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,373.44

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED DEBT COLLECTION         Unsecured         208.00           NA              NA            0.00       0.00
Afni, Inc.                       Unsecured      1,223.00            NA              NA            0.00       0.00
Afni, Inc.                       Unsecured         412.00           NA              NA            0.00       0.00
ASPIRE                           Unsecured      1,277.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured         600.00           NA              NA            0.00       0.00
AT&T                             Unsecured         451.00           NA              NA            0.00       0.00
BLUE CROSS BLUE SHIELD           Unsecured      1,000.00            NA              NA            0.00       0.00
CHASE BANK                       Unsecured         600.00           NA              NA            0.00       0.00
CHICAGO STATE UNIVERSITY         Unsecured      1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,400.00       1,659.20        1,659.20          61.40       0.00
COMCAST                          Unsecured         312.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         200.00           NA              NA            0.00       0.00
CREDIT PROTECTION ASSOCIATON     Unsecured           1.00           NA              NA            0.00       0.00
DEPT OF VETERANS AFFAIRS         Unsecured         338.00           NA              NA            0.00       0.00
EARTHLINK                        Unsecured         181.00           NA              NA            0.00       0.00
Elite Dental Care                Unsecured         600.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         200.00           NA              NA            0.00       0.00
ERS                              Unsecured         100.00           NA              NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION     Unsecured      2,755.00       4,218.77        4,218.77        156.11        0.00
IL DEPT OF REVENUE               Priority            0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA           0.00            0.00           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority       3,163.00       1,445.23        1,445.23      1,445.23        0.00
INSURE ON THE SPOT               Unsecured         396.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     44,000.00     43,317.66        43,317.66      1,602.93        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA            NA         2,075.00          76.78       0.00
INTERNAL REVENUE SERVICE         Secured              NA       2,075.00        2,075.00           0.00       0.00
KCA Financial Services, Inc.     Unsecured         383.00           NA              NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         180.00           NA              NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         180.00           NA              NA            0.00       0.00
MB FINANCIAL                     Unsecured         400.00           NA              NA            0.00       0.00
MCI                              Unsecured         258.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-15414      Doc 27       Filed 03/11/19 Entered 03/11/19 11:29:58                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
MERCY HOSPITAL                 Unsecured          60.00             NA           NA             0.00        0.00
Midland Funding                Unsecured      1,413.00              NA           NA             0.00        0.00
NATIONAL QUICK CASH            Unsecured         577.00             NA           NA             0.00        0.00
NAVIENT                        Unsecured      1,469.00              NA           NA             0.00        0.00
Northwestern College           Unsecured      1,909.00              NA           NA             0.00        0.00
OSI COLLECTION SERVICES        Unsecured          20.00             NA           NA             0.00        0.00
PARAGON WAY INC                Unsecured      1,613.00              NA           NA             0.00        0.00
PATHOLOGY CONSULTANTS OF CHG   Unsecured          86.00             NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         300.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           1.00             NA           NA             0.00        0.00
PIERRE RENE NOISETTE MD SC     Unsecured          25.00             NA           NA             0.00        0.00
PRA RECEIVABLES MGMT           Unsecured     17,011.00       10,349.13     10,349.13         382.96         0.00
PREMIER BANK CARD              Unsecured         305.00             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         300.00          810.00       810.00           29.97        0.00
QWEST                          Unsecured         165.00             NA           NA             0.00        0.00
SAGE TELECOM                   Unsecured         154.00             NA           NA             0.00        0.00
SBC ILLINOIS                   Unsecured         373.00             NA           NA             0.00        0.00
SOUTHWEST AIRLINES FCU         Unsecured         793.00          733.10       733.10           27.13        0.00
SPRINT NEXTEL                  Unsecured            NA         3,021.34     3,021.34         111.80         0.00
SPRINT NEXTEL                  Unsecured            NA         1,223.46     1,223.46           45.27        0.00
TCF BANK                       Unsecured         148.00             NA           NA             0.00        0.00
TFC CREDIT CORP                Unsecured      1,964.00         1,894.77     1,894.77           70.11        0.00
The Diamond Center             Unsecured      2,000.00              NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         691.00          455.92       455.92           16.87        0.00
TRANSWORLD SYSTEMS INC         Unsecured         221.00             NA           NA             0.00        0.00
VILLAGE OF RIVERDALE           Unsecured         100.00             NA           NA             0.00        0.00
WASHINGTON MUTUAL              Unsecured         101.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                   $2,075.00                 $0.00               $0.00
TOTAL SECURED:                                            $2,075.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $1,445.23          $1,445.23                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                     $0.00              $0.00                  $0.00
TOTAL PRIORITY:                                           $1,445.23          $1,445.23                  $0.00

GENERAL UNSECURED PAYMENTS:                           $69,758.35             $2,581.33                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-15414         Doc 27      Filed 03/11/19 Entered 03/11/19 11:29:58                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,373.44
         Disbursements to Creditors                             $4,026.56

TOTAL DISBURSEMENTS :                                                                        $8,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
